This Corrected Notice of Allowance replaces previous Notice of Allowance dated 09 February 2022.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 3-6, 8-9, 13-14 and 17-18 are pending.
Claims 2, 7, 10-12 and 15-16 are cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Sang Young Han (Brad Han) on 21 January 2022.
In claim 4 line 6, replace “next” with “the next”.
In claim 9 line 7, replace “next” with “the next”.

Authorization for the following examiner’s amendment was given in an interview with Sang Young Han (Brad Han) on 25 July 2022.
In claim 17 should read:
The air conditioning system, comprising the 
In claim 18 should read:
The air conditioning system, comprising the 


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Supplemental Amendment filed on 21 January 2022
Examiner’s Amendment above
Claims 1, 3-6, 8-9, 13-14 and 17-18 are allowed.

Claim 1 recites:
A defrosting control method for an air conditioning system, comprising the following steps: 
acquiring a defrosting exit time determined in last defrosting when the air conditioning system performs defrosting; 
controlling, according to the defrosting exit time determined in the last defrosting, the air conditioning system to perform current defrosting; 
acquiring an outdoor ambient temperature and an outlet temperature of an outdoor heat exchanger in the current defrosting of the air conditioning system; 
comparing the outdoor ambient temperature with a first preset temperature and the outlet temperature of the outdoor heat exchanger with a second preset temperature; 
acquiring a forced defrosting time for the air conditioning system when the outlet temperature of the outdoor heat exchanger is lower than the first preset temperature for a preset time period, and the outdoor ambient temperature is lower than the second preset temperature; and 
using the forced defrosting time for the defrosting exit time of the current defrosting, wherein the forced defrosting time is longer than the defrosting exit time of the air conditioning system for performing the current defrosting,
wherein in the current defrosting of the air conditioning system, when the outlet temperature of the outdoor heat exchanger is higher than or equal to the first preset temperature for the preset time period, or when the outdoor ambient temperature is higher than or equal to the second preset temperature, the forced defrosting time of the air conditioning system for performing the current defrosting is taken and stored as the defrosting exit time for the air conditioning system to perform next defrosting.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Atterbury (US 5,515,689) teaches analyzing the length of defrost cycle and the interval between defrost cycles in hindsight that can be used to adapt the initiation and length of future defrost cycles of a heat pump system. The analysis of the previous defrost cycle reveals the time between the end of one defrosting and the start of the next one, commonly called the defrost interval, and the actual time required to defrost.  The predicted defrost interval to the next defrost cycle is then determined by comparing the actual time required to defrost with the optimum time to defrost, where the optimum time to defrost is determined based on the outdoor temperature.
Denton (US 2016/0238301 A1) teaches adjusting the defrost procedure algorithm, for an HVAC system, based on the refrigeration coil temperature and the ambient outdoor temperature, by adjusting the duration of the next defrost cycle in response to determining that a predetermined number of consecutive defrost procedures have occurred outside of the predetermined defrost duration threshold.

However, as Applicant argues, and as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
acquiring a forced defrosting time for the air conditioning system when the outlet temperature of the outdoor heat exchanger is lower than the first preset temperature for a preset time period, and the outdoor ambient temperature is lower than the second preset temperature; and using the forced defrosting time for the defrosting exit time of the current defrosting, wherein the forced defrosting time is longer than the defrosting exit time of the air conditioning system for performing the current defrosting, wherein in the current defrosting of the air conditioning system, when the outlet temperature of the outdoor heat exchanger is higher than or equal to the first preset temperature for the preset time period, or when the outdoor ambient temperature is higher than or equal to the second preset temperature, the forced defrosting time of the air conditioning system for performing the current defrosting is taken and stored as the defrosting exit time for the air conditioning system to perform next defrosting.

While LEE et al. (US 2015/0027144 A1) teaches, for defrosting an air conditioner, storing of forced defrosting time of the compressor and forced defrosting temperature of the outdoor heat exchanger, which are used to determine a start time of the next defrosting operation, the prior art do not teach acquiring a forced defrosting time for the air conditioning system when the outlet temperature of the outdoor heat exchanger is lower than the first preset temperature for a preset time period, and the outdoor ambient temperature is lower than the second preset temperature; and using the forced defrosting time for the defrosting exit time of the current defrosting, wherein the forced defrosting time is longer than the defrosting exit time of the air conditioning system for performing the current defrosting, wherein in the current defrosting of the air conditioning system, when the outlet temperature of the outdoor heat exchanger is higher than or equal to the first preset temperature for the preset time period, or when the outdoor ambient temperature is higher than or equal to the second preset temperature, the forced defrosting time of the air conditioning system for performing the current defrosting is taken and stored as the defrosting exit time for the air conditioning system to perform next defrosting, as recited in the claim and as part of the totality of the claim.

Independent claim 6 includes similar limitations and reasons for allowance as independent claim 1.
Claims 3-5 and 13-14 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 3-5 and 13-14 are allowable.
Claims 8-9 and 17-18 are dependent claims of claim 6. The claim 6 is allowable, and therefore, claims 8-9 and 17-18 are allowable.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116